t c summary opinion united_states tax_court vincent j boido jr and christine p boido petitioners v commissioner of internal revenue respondent docket no 3355-03s filed date vincent j boido jr pro_se bryan e sladek for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year after dismissal of petitioner christine p boido the issues for decision are whether payments totaling dollar_figure made by petitioner vincent j boido jr petitioner to his former wife are deductible as alimony and if not whether such payments are deductible as a nonbusiness_bad_debt an adjustment to the amount of petitioners’ itemized_deductions is a purely computational matter the resolution of which is dependent on our disposition of the disputed issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in new hudson michigan before his marriage to petitioner christine p boido petitioner was married to rene m thiellesen ms thiellesen petitioner christine p boido did not appear at trial and did not execute the stipulation of facts accordingly the court will dismiss this action as to her rule b however decision will be entered against petitioner christine p boido consistent with the decision entered against petitioner vincent j boido jr as to the deficiency in tax in the notice_of_deficiency respondent disallowed one of petitioners’ claimed dependency_exemptions and increased petitioners’ claimed child_tax_credit these matters have been resolved by the parties petitioner and ms thiellesen had one child nicole r boido nicole born date on date petitioner and ms thiellesen were divorced pursuant to a consent judgment of divorce by withdrawal divorce decree entered by the oakland county circuit_court of the state of michigan the circuit_court with respect to alimony the divorce decree directed that petitioner shall pay to plaintiff ms thiellesen as alimony the sum of seven hundred fifty dollar_figure dollars per month for a period of twenty-four months from the date of judgment and that said alimony payments shall be taxable to plaintiff and deductible by defendant and that at the end of the aforesaid period alimony payable to either party shall be forever barred emphasis added there has been no subsequent modification to petitioner’s alimony obligation to ms thiellesen petitioner timely paid his alimony obligation pursuant to the divorce decree with respect to nicole the divorce decree granted petitioner and ms thiellesen joint legal and physical custody of nicole the divorce decree also directed petitioner to pay ms thiellesen directly as support contribution for the minor child nicole the sum of seventy-five dollar_figure dollars per week or three hundred twenty-two dollar_figure dollars and fifty cents per month for the minor child until said minor child attains the age of eighteen years or graduates from high school whichever is later or until the further order of this court by date ms thiellesen was destitute ms thiellesen approached petitioner and asked him if he could help her out with some money petitioner agreed to enter into a private agreement with ms thiellesen wherein he would prepay his entire child_support obligation due under the divorce decree by or years early at trial petitioner testified that at the time of the private agreement he had a workable relationship with ms thiellesen regarding the best interests of their daughter and that he didn’t gain anything by doing this by giving her ms thiellesen the money up front it was basically to help her out and see that my daughter was benefitted from this between and petitioner paid the total sum of dollar_figure including the following dollar_figure in personal checks to ms thiellesen dollar_figure for a new dodge truck for ms thiellesen petitioner testified that by this time ms thiellesen had filed for bankruptcy that she did not have any money that she was losing her house in which nicole lived part-time and that her car had been repossessed the enumerated amounts which are rounded to the nearest dollar aggregate less than the total sum of dollar_figure the discrepancy is unexplained in the record in date petitioner financed the purchase of the truck and made the monthly payments it is unclear who is the registered owner of the truck but petitioner testified that nicole currently drives the truck dollar_figure to new star insurance and dollar_figure to state farm insurance sometime in ms thiellesen filed a petition with the circuit_court seeking enforcement of petitioner’s dollar_figure weekly child_support obligation on date the circuit_court issued an opinion and order order holding that the parties’ private agreement was void and unenforceable because parents may not bargain away a child’s right to support the circuit_court was not persuaded that the noncash items benefited nicole as to constitute child_support but held that the checks totaling dollar_figure were tantamount to direct payments of child_support which would be credited toward petitioner’s outstanding child_support obligation the circuit_court calculated arrearages against petitioner and then reinstated petitioner’s child_support obligation at trial petitioner testified that he discussed with his attorney about suing ms thiellesen for restitution in the amount of dollar_figure which was calculated as follows the total amount of payments made pursuant to the private agreement less the amount determined by the circuit_court as child_support ie dollar_figure - dollar_figure dollar_figure petitioner’s attorney however felt that new star insurance provided the insurance coverage for the truck petitioner paid the insurance as it came due petitioner paid for an investment fund and a universal life policy for nicole there was nothing to collect because ms thiellesen wasn’t making much income petitioners timely filed a joint federal_income_tax return for using the cash_basis method_of_accounting on their return petitioners claimed a deduction for alimony payments to ms thiellesen in the amount of dollar_figure in the notice_of_deficiency respondent disallowed petitioners’ claimed alimony deduction petitioners timely filed a petition with this court challenging the notice_of_deficiency discussion9 deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving his or her entitlement to the claimed deductions rule a see 292_us_435 290_us_111 cf sec_7491 petitioner concedes that he is a cash_basis taxpayer as such he may deduct expenditures only in the year paid sec_446 sec_461 sec_1_446-1 sec_1_461-1 income_tax regs a alimony deduction the first issue for decision is whether payments totaling dollar_figure made to petitioner’s former spouse are deductible as alimony we hold that they are not we need not decide whether sec_7491 concerning burden_of_proof applies in this case because petitioner did not allege that sec_7491 was applicable and the issues are essentially legal in nature see 116_tc_438 sec_215 allows a deduction for alimony payments paid during the payor’s taxable_year sec_215 defines alimony as payment which is includable in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse accordingly if the payment made by petitioner fails to meet all of the four enumerated criteria that payment is not deductible as alimony by petitioner based on the record we find that the payments do not constitute alimony under sec_215 the alimony provision in the divorce decree required petitioner to pay alimony to ms thiellesen for only months starting in date and ending in date which petitioner paid accordingly the payments at issue were made well after date and were made pursuant to the private agreement rather than the divorce decree in addition most if not all of the payments in question were made before the taxable_year in issue and therefore would not be deductible in finally and most fundamentally the payments in question were purportedly made as child_support which is neither alimony nor deductible as such see sec_71 therefore we hold that petitioner is not entitled to an alimony deduction for payments totaling dollar_figure that he made to ms thiellesen b bad_debt deduction at trial petitioner argued in the alternative that the payments in question are deductible as a nonbusiness_bad_debt we hold that they are not sec_166 provides that a taxpayer may deduct as a short-term_capital_loss a nonbusiness_debt that becomes worthless within the taxable yeardollar_figure see sec_1_166-5 income_tax regs first the debt must be a bona_fide debt namely a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs the existence of a bona_fide debt is a factual inquiry that turns on the facts and circumstances of the particular case and the taxpayer bears the burden of proving that a bona_fide debt existed rule a 74_tc_476 61_tc_367 second the debt must be wholly worthless sec_1 a income_tax regs whether or not a debt has become worthless within a particular year is a question of fact and the taxpayer bears the burden of proving that the debt became worthless in that year 155_f2d_319 1st cir affg a memorandum opinion of this court dated date 22_tc_968 where the surrounding circumstances indicate that a assuming arguendo that the payments in question gave rise to a debt then such purported debt is a nonbusiness_debt because it was not created or acquired in connection with petitioner’s trade_or_business see sec_166 debt is worthless and uncollectible and that legal action to enforce payment would in all probability not result in the satisfaction of execution on a judgment a showing of these facts will be sufficient evidence of the worthlessness of the debt sec_1_166-2 income_tax regs no deduction is allowed for a debt so long as any part of the debt is recoverable during the taxable_year sec_1_166-5 income_tax regs petitioner contends that he has a valid and enforceable claim against ms thiellesen under the equitable doctrine_of unjust enrichment and that this claim was wholly worthless in the year dollar_figure on the other hand respondent contends that petitioner only has an unadjudicated and unliquidated claim against ms thiellesen because he failed to obtain a judgment against herdollar_figure respondent further contends that if the court finds that petitioner has a legal claim against ms thiellesen the claim was not wholly worthless because petitioner could recover the truck from ms thiellesen under a constructive petitioner seeks restitution on the basis of unjust enrichment which is a form of equitable relief see dumas v auto club ins association n w 2d mich restatement restitution sec_1 generally a claim arising out of a breach of contract prior to being reduced to judgment does not create such a debtor-creditor relationship because the injured party has only an unliquidated claim for damages 275_us_243 77_tc_992 and cases cited therein trustdollar_figure we turn to michigan law to determine whether petitioner’s assertion of the doctrine_of unjust enrichment gives rise to a valid and enforceable claim against ms thiellesen a person who has been unjustly enriched at the expense of another is required to make restitution to the other estate of mccallum v first state bank n w 2d mich ct app restatement restitution sec_1 the process of imposing a contract-in-law to prevent unjust enrichment is an activity which courts should approach with some caution estate of mccallum v first state bank supra under michigan law the essential elements of a claim for unjust enrichment are receipt of a benefit by the defendant from the plaintiff which benefit it is inequitable that the defendant retain id the plaintiff making a claim for unjust enrichment must establish the nature of the transaction and the character of the liability arising therefrom as a prerequisite to his right to recover booker v city of detroit n w 2d mich the mere fact that a person benefits another is not of itself sufficient to require the other to make restitution on a theory generally a constructive trust allows the court to impose a_trust for the benefit of one person over assets owned by another kent v klein n w 2d mich for purposes of the requirement of worthlessness respondent focuses on the truck the record is unclear however as to who is the registered owner of the truck we note that nicole currently drives the truck of unjust enrichment estate of mccallum v first state bank supra petitioner contends that a debt arose when the circuit_court held that the private agreement between petitioner and ms thiellesen was void and unenforceable because parents may not bargain away a child’s right to support under michigan law see mich comp laws ann sec_722 west wiersma v wiersma n w mich ballard v ballard n w 2d mich ct app petitioner argues that he paid a total of dollar_figure as purported child_support pursuant to the private agreement but that the circuit_court characterized only dollar_figure of the total payments as tantamount to child_support calculated arrearages against petitioner and then reinstated petitioner’s dollar_figure weekly child_support obligation as a result petitioner contends that the payments were not intended as a gift but were advance_payments to ms thiellesen petitioner thus claims that ms thiellesen is unjustly enriched because he relied on her to uphold her end of their contract which she failed to do resulting in petitioner having to pay for a second time the amount of dollar_figure as child_support pursuant to the circuit court’s order and therefore he is entitled to restitution in the amount of dollar_figure we disagree there is no doubt that ms thiellesen benefited from receipt of at least certain of the noncash advance_payments at the time ms thiellesen was destitute and her car had been repossessed based on the record however we are not convinced that it is inequitable for ms thiellesen to retain the advance_payments just because she will receive the same amount as future child_support up until the decision of the circuit_court petitioner and ms thiellesen had a workable relationship regarding the best interests of their daughter at the time petitioner intended the advance_payments to help out ms thiellesen and to benefit nicole given ms thiellesen’s financial situation but to petitioner’s dismay the advance_payments were not characterized as tantamount to child_support and he was further required by state law to continue paying child_support thus the essence of petitioner’s argument is that he now has to pay double child_support we find petitioner’s argument unpersuasive although the advance_payments were held not to be tantamount to child_support the intended benefits of the advance_payments were to ensure that nicole lived in a good environment while in ms thiellesen’s custody specifically petitioner bought ms thiellesen a new truck in order for her to provide nicole with transportation while in her custody under the circumstances we find that petitioner made the advance_payments as a father concerned for the welfare of his daughter the fact that the advance_payments were not adjudged to be child_support is not sufficient to show that it is inequitable for ms thiellesen to retain the advance_payments thus we find that ms thiellesen was not unjustly enriched by receipt of the noncash items from petitioner and therefore petitioner does not have a valid and enforceable claim against ms thiellesen c conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit in view of the foregoing we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order dismissing petitioner christine p boido for lack of prosecution and decision for respondent will be entered
